          Case 1:19-cr-00646-AJN Document 61 Filed 09/18/20 Page 1 of 3


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                9/18/20



  United States of America,


                 –v–                                                           19-CR-646 (AJN)

                                                                                    ORDER
  Osama Ahmed Abdellatif El Mokadem,

                        Defendant.



ALISON J. NATHAN, District Judge:

       Defendant Osama Ahmed Abdellatif El Mokadem is scheduled to be sentenced on

October 2, 2020 at 1:00 p.m. By September 22, 2020, defense counsel should respond to the

following two questions:

           1) If both an in-court and videoconference proceeding are available, does Defendant
              prefer to be sentenced at an in-court proceeding or to proceed by
              videoconference?

           2) If an in-court proceeding is unavailable, does Defendant consent to be sentenced
              at a videoconference proceeding?

       If Defendant consents to be sentenced at a videoconference proceeding, either as a matter

of preference or because an in-court proceeding is unavailable, please complete and submit the

written consent form attached to this Order. Defense counsel may sign on Defendant’s behalf if

authorized by Defendant to do so. If the Court is unable to conduct an in-court proceeding at the

scheduled time and Defendant does not consent to be sentenced at a videoconference proceeding,

the Court may adjourn the sentencing to a later date.


       SO ORDERED.

Dated: September 18, 2020                         __________________________________
       New York, New York                                  ALISON J. NATHAN
                                                         United States District Judge
             Case 1:19-cr-00646-AJN Document 61 Filed 09/18/20 Page 2 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                        WAIVER OF RIGHT TO BE
                             -v-                                        PRESENT AT CRIMINAL
                                                                        PROCEEDING
OSAMA AHMED ABDELLATIF EL MOKADEM,
                                       Defendant.                         19-CR-646 (AJN)
-----------------------------------------------------------------X

Check Proceeding that Applies

____     Sentence

         I understand that I have a right to appear before a judge in a courtroom in the Southern
         District of New York at the time of my sentence and to speak directly in that courtroom
         to the judge who will sentence me. I am also aware that the public health emergency
         created by the COVID-19 pandemic has interfered with travel and restricted access to the
         federal courthouse. I do not wish to wait until the end of this emergency to be sentenced.
         I have discussed these issues with my attorney and willingly give up my right to be
         present, at the time my sentence is imposed, in the courtroom with my attorney and the
         judge who will impose that sentence. By signing this document, I wish to advise the court
         that I willingly give up my right to appear in a courtroom in the Southern District of New
         York for my sentencing proceeding as well as my right to have my attorney next to me at
         the time of sentencing on the following conditions. I want my attorney to be able to
         participate in the proceeding and to be able to speak on my behalf at the proceeding. I
         also want the ability to speak privately with my attorney at any time during the
         proceeding if I wish to do so.


Date:              _________________________                         ____________________________
                   Print Name                                        Signature of Defendant


         I hereby affirm that I am aware of my obligation to discuss with my client the
         specifications of violation of supervised release, my client’s rights to attend and
         participate in the criminal proceedings encompassed by this waiver, and this waiver form.
         I affirm that my client knowingly and voluntarily consents to the proceedings being held
         with my client and me both participating remotely.


Date:              __________________________                        _____________________________
                   Print Name                                        Signature of Defense Counsel
          Case 1:19-cr-00646-AJN Document 61 Filed 09/18/20 Page 3 of 3




Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter
also translated this document, in its entirety, to the defendant before the defendant signed it.
The interpreter’s name is: _______________________.


Date:                 _________________________
                      Signature of Defense Counsel




Accepted:      ________________________
               Signature of Judge
               Date:




                                                2
